Citation Nr: 0817255	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-28 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for Stevens-Johnson syndrome due to VA 
medical treatment in April 2003.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had honorable active military service from 
September 27, 1983 to September 26, 1987.  There was a period 
of service under other than honorable conditions from 
September 27, 1987 to July 21, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran contends that he has additional disability as the 
result of VA treatment in April 2003.  Specifically, he 
alleges that he developed Stevens-Johnson syndrome after he 
was improperly prescribed Combivir and Viramune as treatment 
for a human immunodeficiency virus (HIV) on or about April 
22, 2003, at the VA Medical Center (VAMC) in Milwaukee, 
Wisconsin.  The veteran maintains that he told VA personnel 
that he had prior adverse reactions to AZT medications when 
he was prescribed the two medications at the VAMC.  The claim 
for compensation benefits under 38 U.S.C.A. § 1151 was 
received by the RO in June 2003.

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability was service connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately before 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2007).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care, treatment, or examination and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2007).  Additional disability caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d) (2007).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A review of the medical evidence reveals that the veteran was 
initially found to be HIV positive in 1990 or 1991.  Since 
that time, he has received intermittent treatment for HIV, 
primarily through the use of antiretroviral medications.  In 
March 2003, the veteran sought treatment for HIV through the 
Milwaukee VAMC.  On April 22, 2003, the veteran was 
prescribed Combivir (a combination of lamivudine and 
zidovudine) and Viramune (generically, nevirapine).

On May 7, 2003, the veteran was admitted to the Milwaukee 
VAMC with a one-week history of skin rash.  It was determined 
that he had a severe toxic eruption with a drug etiology most 
likely.  The veteran was diagnosed with Stevens-Johnson 
syndrome and he was transferred to St. Mary's Hospital in 
Milwaukee, Wisconsin, on May 10, 2003.  The veteran was 
admitted with a diagnosis of Stevens-Johnson syndrome and he 
had symptoms of toxic epidermal necrolysis.  There was 
involvement of the face, mucous membranes, mouth, and 
oropharynx.  Spotty areas covered 30 to 40 percent of the 
veteran's body.

During the veteran's hospitalization at St. Mary's, it was 
determined that he had Stevens-Johnson syndrome and the 
symptoms were not extensive enough for a diagnosis of toxic 
epidermal necrolysis.  In a May 2003 consultation report, 
C.F.B., M.D., gave the opinion that Stevens-Johnson syndrome 
was likely secondary to the veteran's use of nevirapine.

The veteran was transferred back to the Milwaukee VAMC on May 
27, 2003.  At discharge from St. Mary's, it was noted that 
there was 35 percent coverage due to Stevens-Johnson syndrome 
symptomatology involving the torso, feet, nasal system, oral 
pharynx, and the eyes, including the conjunctivae.  Some of 
the lesions had healed and dried up.  There had been no new 
lesions in the previous ten days.

The veteran continued to be treated for the effects of 
Stevens-Johnson syndrome at the Milwaukee VAMC.  Nevirapine 
was added to the list of the veteran's allergies.  
Previously, sulfa was the only allergy listed for the 
veteran.  By at least April 2005, azidothymidine (AZT) was 
added to VA's list of allergies concerning the veteran.  As 
recently as June 2006, it was determined that the veteran 
continued to experience residuals secondary to Stevens-
Johnson syndrome.

Regarding the salient questions of causation and fault, there 
are two competent VA medical opinions of record.  M.Q.B., 
M.D. issued both of the opinions, dated in October 2003 and 
May 2004.  In the October 2003 opinion, Dr. M.Q.B. primarily 
addressed the use of nevirapine.  Dr. M.Q.B. stated that VA 
appropriately prescribed nevirapine for the veteran's HIV.  
The veteran was subsequently diagnosed with Stevens-Johnson 
syndrome and toxic epidermal necrolysis, a severe 
manifestation of Stevens-Johnson syndrome.  Dr. M.Q.B. saw no 
fault on VA's part in prescribing nevirapine.  She stated 
that Stevens-Johnson syndrome is a rare but known 
complication of many medications, including nevirapine.  Dr. 
M.Q.B. concluded that the complication was a reasonably 
foreseeable event.

In May 2004, Dr. M.Q.B. primarily addressed the veteran's use 
of AZT (contained in Combivir).  Dr. M.Q.B. noted that, in 
March 2003, the veteran reported to VA that he had been on 
AZT and that he had a reaction and the medication had to be 
changed in the past.  She also noted that sulfa was the only 
documented allergy at that time.  Dr. M.Q.B. stated that the 
veteran should not have been given Combivir if he had an 
allergy to AZT.  She stated that it was possible that the AZT 
in Combivir caused Stevens-Johnson syndrome.

Dr. M.Q.B. gave the opinion that there was fault on VA's part 
if the veteran had an allergic reaction to AZT in the past.  
She clarified that a severe adverse effect, such as myopathy, 
lactic acidosis, hepatitis, or an allergic reaction with a 
skin rash or anaphylaxis, would have been a contraindication 
to using a drug containing AZT.  However, if the prior 
adverse reaction was more benign in nature, such as 
headaches, insomnia, malaise, anorexia, constipation, nausea, 
vomiting, anemia, or neutropenia, then the drug could be 
tried again.  Significantly, Dr. M.Q.B. stated that she would 
need the records regarding the adverse reaction that the 
veteran had to AZT and why it was discontinued in order to 
provide an opinion that the drug was contraindicated.

Subsequent to the issuance of the two medical opinions, 
private treatment records from Milwaukee Health Services were 
associated with the claims file.  The records were from as 
early as December 1991 and pertained to the veteran's HIV 
treatment prior to the VA treatment in April 2003.  The 
private records documented past AZT use for HIV treatment and 
when the veteran ceased using AZT-related drugs.

The pre-April 2003 private treatment records appear to be the 
records that Dr. M.Q.B. needed in order to issue an opinion 
regarding prior AZT use and the Combivir prescription issued 
by VA.  Despite the acquisition of the relevant evidence, no 
follow-up opinion was requested to address this aspect of the 
veteran's claim.  According to Dr. M.Q.B.'s May 2004 opinion, 
the question of fault may be decided based on the evidence 
contained in those prior treatment records. Therefore, the 
Board concludes that an additional medical opinion is 
warranted in this case.  38 C.F.R. § 19.9 (2007).

A medical opinion should be requested from a physician who is 
able to review the entire claims file.  The prospective 
physician should address whether Stevens-Johnson syndrome was 
caused by VA medical treatment furnished the veteran as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  The April 2003 prescriptions of both Combivir and 
Viramune should be considered.  Additionally, the physician 
should address whether Stevens-Johnson syndrome resulted from 
an event not reasonably foreseeable.  Medical examination of 
the veteran may be warranted if deemed necessary by the 
physician selected to issue the opinion.

Accordingly, this case is REMANDED for the following actions:

1.  Arrange for a physician to review the 
veteran's claims file, including the 
records from the Milwaukee VAMC, St. 
Mary's Hospital, and private medical 
records pertaining to the veteran's past 
HIV treatment.  The physician is 
requested to answer the following 
questions:

A.  Did the veteran suffer 
additional disability due to 
Stevens-Johnson syndrome, not of his 
own willful misconduct, as the 
result of medical treatment 
furnished the veteran by the 
Milwaukee VAMC in April 2003?  
Address the use of both Combivir and 
Viramune.

B.  Was any additional disability 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the medical treatment?  
Discuss the significance of the 
veteran's past treatment history 
concerning HIV as evidenced by the 
private treatment records in the 
claims file.

C.  Was any additional disability 
proximately caused by an event not 
reasonably foreseeable?  Was the 
risk of that event the type of risk 
that a reasonable health care 
provider would have disclosed in 
connection with informed consent 
procedures?

The physician must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  Consideration must be 
given to all medical opinions, including 
Dr. M.Q.B.'s May 2004 statement.

(Arrange for the veteran to undergo a 
medical examination only if such 
examination is needed to answer the 
questions posed above.)

After the requested opinion has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
physician.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

